Citation Nr: 0307488	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial evaluation for right 
knee disability, rated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for left 
knee disability, rated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
tinea versicolor.

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the Denver, Colorado, 
Regional Office (RO).  The ratings assigned were effective 
March 1996, the day following separation from service.

Although the RO has adjudicated the claims as increased 
rating claims, because the veteran has expressed 
dissatisfaction with the initial ratings assigned following a 
grant of service connection, the Board has characterized the 
issues in light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).


FINDINGS OF FACT

1.  During the period since the effective date of service 
connection, the veteran's service connected right knee 
disability has been manifested by chondromalacia with slight 
decrease in range of motion.  Subluxation and lateral 
instability have not been medically demonstrated.  There is 
no X-ray evidence of arthritis.  

2.  During the period since the effective date of service 
connection, the veteran's service connected left knee 
disability has been manifested by chondromalacia with slight 
decrease in range of motion.  Subluxation and lateral 
instability have not been medically demonstrated.  There is 
no X-ray evidence of arthritis.  

3.  During the period since the effective date of service 
connection, the veteran's tinea versicolor has been 
manifested by diffuse, pruritic rash on the upper back, neck 
and shoulders, some scaling with subtle blotchy macules and 
macular patches of hypopigmentation.  

4.  From the March 3, 1996 effective date of the grant of 
service connection to February 3, 2003, the veteran's 
pseudofolliculitis barbae was essentially asymptomatic.  

5.  As of February 4, 2003, the veteran's pseudofolliculitis 
barbae was shown to be productive of skin irritation in the 
beard area manifested by multiple inflamed pinkish red 
follicular papules, many with observable hair trapped within 
and several revealing a pustular appearance with yellow 
exudates were present about the face within the beard.  


CONCLUSIONS OF LAW

1.  Since March 1996, the criteria for an initial rating in 
excess of the 10 percent for right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2002).

2.  Since March 1996, the criteria for an initial rating in 
excess of the 10 percent for left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2002).

3.  Since March 1996, the criteria for an initial compensable 
evaluation for tinea versicolor have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806 (2002); 67 Fed. 
Reg. 49,596 (July 31, 2002), to be codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7828 (effective August 30, 2002).

4.  The criteria for an initial compensable evaluation for 
pseudofolliculitis barbae for the period from March 3, 1996 
to February 3, 2003, were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805, 7806 (2002); 67 Fed. Reg. 49,596 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805, 7806, 7828 (effective 
August 30, 2002).

5.  The criteria for a 10 percent evaluation, and no more, 
for pseudofolliculitis barbae, from February 4, 2003, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806 
(2002); 67 Fed. Reg. 49,596 (July 31, 2002), to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, 7806, 7828 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to an 
increased evaluations in a July 1996 development letter; a 
January 1997 development letter; the May 1997 rating 
decision; the October 1998 statement of the case; and the 
November 2000 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  He was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claim, but declined to do so.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded several VA 
examinations, most recently in February 2003.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With 
regard to the adequacy of the examination, the Board notes 
that the report reflects that the VA examiner reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in January 2003 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

In support of the veteran's 1996 claim for service connection 
is a VA examination report dated in August 1996.  At that 
time the veteran complained of increasing symptoms of 
discomfort in both knees, which would occur while playing 
basketball or light jogging.  The discomfort was underneath 
the kneecaps bilaterally.  There was mild swelling 
intermittently, but no actual heat or erythema noted.  The 
veteran uses Motrin and has avoided competitive sports in 
order to minimized discomfort.  He has no significant 
symptoms or discomfort when walking.  He has had no surgical 
intervention of either knee.  Examination of the knees 
revealed no swelling, heat or redness.  The medial and 
collateral ligaments were found to be intact with no laxity 
noted.  There was negative anterior and posterior drawer 
test.  Range of motion of both knees was from 0 to 130 
degrees.  However, there was 2+/4+ crepitation with passive 
range of motion on the right and 3+/4+ on the crepitation 
noted with passive range of motion on the left.  X-rays 
showed bilateral patella alta.  The daingosis was bilateral 
chondromalacia.

The veteran has also complained of had intermittent blotches 
occurring over his chest both anteriorly and posteriorly 
diagnosed as tinea versicolor.  This tends to be exacerbated 
when he is outdoors, particularly in the sunlight.  There is 
mild itching noted with this problem, but no other symptoms 
or problems were noted.  The rash is currently faded and has 
been asymptomatic with no involvement of rash over the last 
few months.  He currently requires no specific medication for 
his condition.  The diagnosis was history of tinea 
versicolor, currently quiescent.

The veteran also had a problem with pseudofolliculitis over 
his face along the area of his beard.  This was problematic 
in service because he was unable to use a depilatory, which 
tended to minimize this problem.  However, since leaving the 
service he has been able to use the depilatory and has had no 
significant problem with this at this point.  Currently he is 
asymptomatic in this regard.  The diagnosis was history of 
pseudofolliculitis, currently quiescent.

During VA examination in February 1999 the veteran reported 
that he had been driving a truck until two weeks ago and that 
prior to that he worked in a warehouse.  In the last 12 
months of work he has missed about two months of because of 
knee pain.  He left both jobs because of knee pain.   The 
veteran denied any specific injuries or trauma, stating that 
both knees began swelling spontaneously in 1992.  He did not 
have a diagnosis at that time.  He has never had knee surgery 
or MRI (magnetic resonance imaging).  He described a diffuse 
pain and locking on several occasions in the past year.  His 
knees are stiff most mornings with swelling three to four 
days a week.  He reported daily knee pain for the past eight 
months.  Prior to this it was intermittent and related to 
activity.  The veteran does not have history of any sports 
injuries and he does not currently participate in athletics.  
He does not jog or run.  He stated that he could walk a mile 
or for a duration of 1 to 2 hours a day, but could only jog a 
half a block and is limited by knee pain.  He could climb two 
to three flights of stairs and had more difficult going down 
the stairs than up.  The right knee was slightly worse than 
the left.  He stated that he could sit for up to an hour.  

The veteran limped favoring his right lower extremity.  He 
could only do a deep knee bend to 30 degrees because of pain, 
but was able to do this 10 times.  He has loss of motion of 
the right knee.  Flexion was limited to 90 degrees and 
extension to 0 limited by pain.  Left knee flexion was to 100 
degrees and extension to 0 degrees limited by pain.  He has 
bilateral patellar compression tenderness.  There is no 
crepitus to passive flexion or extension.  Medial and lateral 
collateral ligaments were stable.  Lachmann's is negative and 
McMurray's negative.  X-rays were within normal limits.  The 
veteran does exhibit some pain on repetitive motion, but 
there was no evidence of fatigue, weakness or incoordination.  
The examiner concluded the veteran's pain was consistent with 
his loss of motion as described with no acute exacerbations.  
Further loss of motion is not warranted other than that 
described.  

The veteran complained of a diffuse rash mostly on his back, 
which is worse in the summer.  It could be splotchy and it is 
pruritic.  The veteran has also given a history of 
pseudofolliculitis barbae since 1988.  The veteran has had a 
beard for more than 10 years and gets papules when shaving.  

During a personal hearing in June 2002, the veteran testified 
that he has been prescribed knee braces for both knees for 
problems with instability.  He also testified that his knees 
cause problems with his employment as a truck driver, however 
he has only missed a day or two in the last six months.  The 
veteran also testified that he was told that he probably has 
arthritis.  With respect to his skin conditions the veteran 
testified that his psuedofollicultiis causes disfigurement of 
the face and that his tinea versicolor flares during the 
summer.  He is currently on medication for both conditions.

VA outpatient treatment records show that in 2002 , the 
veteran was treated front tinea versicolor around the neck 
and chronic bilateral knee pain.  Examination of the skin 
revealed a scant raised rash and flaking at the base of the 
neck and scalp to left shoulder.  There were two areas with 
darker rings surrounding lighter centers there were no 
visible rashes anywhere else.  Examination of the knees 
revealed decreased range of motion with pain on extension, 
negative Lachamann's and no evidence of crepitus.

On VA examination February 2003 both knees showed full range 
of motion bilaterally of 0 to 135 degrees although the motion 
was painful.  There was was crepitus noted throughout range 
of motion testing particularly from the patellofemoral 
joints.  There was mild effusion seen bilaterally, but no 
gross patella tracking subluxability.  Joint line examination 
was unremarkable bilaterally with no medial or lateral joint 
line tenderness and a negative medial and lateral McMurray's 
bilaterally.  Lachmann's was also negative bilaterally.  
Collateral ligaments were stable to varus and valgus stress 
bilaterally.  There was mildly increased pain with resisted 
motion to both knees particularly around the patellofemoral  
joints.  There was some mild incoordination in motion seen 
and there was some mild fatigability to repetitive strength 
testing seen but no gross strength deficit was noted.  The 
examiner assigned an additional 10 degrees range of motion 
loss to both knees due to pain.  Active and passive range of 
motion were equal.  The veteran's functional limitation was 
considered mild to moderate.  There was no evidence of 
recurrent subluxation or instability.  

During examination of the skin the veteran reported the 
pseudofolliculitis flares at least twice a month 
characterized by red "infected" bumps on his face.  The 
outbreak lasts approximately 7-10 days and treated with 
hydrocortisone.  He also helps facilitate resolution by 
lifting the hairs that are trapped underneath the skin.  His 
symptoms are worse with sweating with a large amount of 
lesion exfoliation upon resolution.  The sites were also 
pruritic, usually when they are healing.  He does report pain 
of the lesions especially at the first onset of the flares. 

The veteran then gave a history of tinea versicolor since 
1994 as a scaling rash on his neck, chest, ears, and back.  
The rash is much more prominent in the summer and consists of 
large patches of flaking, scaly, pruritic rash.  He also 
suffers from disfigurement because the sites tend to be 
hypopigmented.  He complained that the condition is 
aggravating because he has to constantly change clothing in 
order to alleviate problems with moisture from sweating.  
Currently he breaks out one to two times per month during the 
winter, lasting one to two weeks.  He reported extreme 
tenderness especially of his shoulders and neck and after 
being in the sun.  From April through September the condition 
is chronic  At the time of examination there was minimal rash 
is present as he had just completed a recent treatment course 
with selenium sulfide.  The veteran reported prominent 
exfoliation of the rash when present characterized by large 
amounts of skin flaking.

On examination striae were present on both hips shoulders, 
which were atrophic and shiny appearing.  On his face were 
multiple inflamed pinkish red follicular papules, many with 
observable hair trapped within and several revealing a 
pustular appearance with yellow exudates were present about 
the face within the beard.  There were 24 lesions and close-
up examination was required to see these sites, which were 
camouflaged by the veteran's beard.  Several of the lesions 
were healing and revealed lesion exfoliation which are tender 
to palpation.  The hands, legs, arms, chest and buttocks were 
free of lesions and rashes.  The nape of the neck, which is a 
unexposed area as well as shoulder and upper back which are 
also easily sun exposed areas revealed a very fine scaling 
rash with subtle blotch macules and macularpathces of 
hypopigmentaion.  The skin texture is smooth and normal and 
without pain.  

1.  Bilateral Knees 

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  See also 38 C.F.R. § 4.71, Plate II 
(2002), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Since the claim for service connection was filed in May 1996, 
the veteran's complaints (primarily, pain, weakness and 
instability) have essentially remained unchanged, and have 
been clearly referenced in the examination reports.  However, 
the objective medical evidence is the most persuasive 
indication of functional loss resulting from the veteran's 
bilateral knee disabilities.  Although the evidence of record 
indicates the veteran has crepitus, an antalgic gait and uses 
knee braces to help with stability, there has been no 
clinical evidence of recurrent subluxation or lateral 
instability.  In the absence of symptoms of moderate 
impairment, including subluxation or lateral instability, and 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
evaluations in excess of 10 percent under Diagnostic Code 
5257 are not warranted.  This rating contemplates payment for 
painful motion of the knees with essentially no instability.  
There are complaints of painful motion, but no subluxation or 
instability, so the "slight impairment" compensated is the 
painful motion.

Furthermore, the limitation of motion shown by the veteran 
during the course of the appeal is noncompensable.  Between 
1996 and 2003, he has consistently had extension to 0-5 
degrees and flexion to at least 90 degrees.  There is no X-
ray evidence of arththis.  Thus, while the veteran has 
documented decrease in range of motion, the medical evidence 
of record does not include an X-ray finding of degenerative 
arthritis that would permit the Board to assign a separate 
rating for arthritis and limitation of motion in right and 
left knees under VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. 
Prec. Op. No. 9-98.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not show that his 
right and left knee disabilities have, at any time, been 
manifested by more than slight impairment with no recurrent 
subluxation or lateral instability.  Therefore, the Board 
finds that staged ratings are not required in this case, and 
that 10 percent is the most appropriate evaluation for the 
veteran's left and right knees since the grant of service 
connection for the disability.  See Fenderson, supra.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1),an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that his chronic knee pain interferes with his employment 
status.  Clearly, due to the nature and severity of the 
veteran's service-connected knees, some interference with the 
veteran's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected knee disabilities in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that referral of this case 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


2.  Skin disorders 

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  In pertinent 
part, these new regulations are not so different from the old 
as to require special development to prevent prejudice to the 
veteran, especially in view of the partial grant below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's tinea versicolor and pseudofolliculitis barbae 
are currently rated as noncompensable pursuant to the former 
diagnostic code for eczema.  A noncompensable rating is 
warranted for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted for exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptional repugnance warrants 
a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Under the regulations in effect prior to July 31, 2002 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  Superficial scars 
warrant a 10 percent evaluation if they are poorly nourished 
and subject to repeated ulceration or if they are tender and 
painful on objective demonstration.  Scars may also be rated 
based on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (2002).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are: 
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805).

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7806).

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, particularly during the summer, 
there is no documented pattern of repeated medical visits for 
treatment of the reported active recurrences.  In fact, 
review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to either condition, 
including when the veteran recently underwent a VA 
dermatological examination for compensation purposes in 
February 2003.  

In this regard it is noted that the medical evidence of 
record shows no more than occasional flares which tend to 
increase during the summer months.  There is also no evidence 
of disfigurement of the head, face, or neck which would 
warrant a higher rating.  Although the veteran stated that he 
found the lesions to be disfiguring, only the lesions on the 
neck are in an exposed area and, based on the photographs 
provided, are barely discernible.  There is also no evidence 
that the scars caused by the veteran's tinea versicolor cause 
limitation of motion or that they are unstable or painful on 
examination.  The evidence also fails to demonstrate that 
there is any ulceration, exudation, or crusting, due to the 
veteran's tinea versicolor.  The veteran has reported that 
during flare-ups the condition has been shown to be 
manifested by exfoliation and itching, however actual 
disability due to tinea versicolor is not now shown.  
Although the veteran has used topical medication and 
antibiotics, there is no indication that he has required 
corticosteroids or immunosuppressive drugs.  Accordingly, the 
veteran's tinea versicolor is not shown to be so symptomatic 
or actively disabling as to warrant a compensable disability 
evaluation.

However with respect to the pseudofollicullitis the Board 
notes that during VA examination on February 4, 2003, 
clinical findings approximating the assignment of a 10 
percent rating are noted.  At that time the veteran had some 
exudation involving an exposed area, specifically the face.  
Specifically, there were multiple inflamed follicular 
papules, pustular in appearance with yellow exudates present 
in the face and beard.  Additionally, the Board has reviewed 
the photographs of the veteran's face and concludes the 
physician's findings regarding the appearance consistent with 
such photographs.  Therefore, he meets the schedular criteria 
for a 10 percent rating effective the date of the examination 
first showing the increase in pathology.

Constant itching, extensive lesions, or marked disfigurement, 
requirements for a 30 percent evaluation have not been met.  
There has been no exfoliation or itching reported.

Under the circumstances, the Board concludes the current 
level of disability for each skin disorder shown is 
encompassed by the ratings assigned and with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet.App. 119 (1999), but 
concludes that they are not warranted other than described 
above.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability is denied.

Entitlement to an initial compensable evaluation for tinea 
versicolor is denied.

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae from March 3, 1996 to February 3, 
2003, is denied.

Entitlement to a 10 percent rating, but no more, for 
pseudofolliculitis barbae, from February 4, 2003 is granted 
subject to the law and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


